Citation Nr: 0711989	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  00-20 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant served on active duty from October 1969 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that denied entitlement to service connection for 
PTSD as a well grounded claim had not been submitted. 

After passage of The Veterans Claims Assistance Act, Public 
Law No. 106-475, 114 Stat. 2096 (2000), which eliminated the 
requirement of a well-grounded claim, the RO reviewed the 
evidence of record and denied the claim on the merits.  The 
appellant was notified in the issuance of a supplemental 
statement of the case in March 2004 that the claim remained 
denied.  

The appellant presented testimony at a personal hearing at 
the RO in January 2007, before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript was attached to the 
claims file.   

This claim is narrowly addressing the issue of entitlement to 
service connection for PTSD.  The Board notes that the 
medical evidence of record shows psychiatric diagnoses other 
than PTSD.  The appellant's annotated comments on service 
medical records, and a May 2004 outpatient treatment record 
with an opinion by a medical doctor relating exposure to 
severely wounded combat veterans to an exacerbation of an 
underlying mood disorder are viewed as an informal claim for 
entitlement to service connection for a psychiatric disorder 
other than PTSD.  The Board notes that there is a prior 
administrative decision in August 1976 on a claim for a 
nervous condition due to an assault by hospital police.  The 
claim for entitlement to service connection for a psychiatric 
disorder other than PTSD is referred to the RO for 
appropriate development and adjudication.  

In addition, the appellant's representative in April 2006 
raised a claim for service connection for a back condition.  
The Board notes that in a February 1970 rating decision, 
entitlement to service connection for a back condition was 
previously denied.  The claim to reopen a claim of 
entitlement to service connection for a back condition is 
referred to the RO for appropriate development and 
adjudication.  


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy 
while on active duty.

2.  The appellant first manifested PTSD many years after 
service, and that disability is not related to a corroborated 
stressor that occurred in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 1999, October 2003, 
and April 2004; a rating decision in August 2000; a statement 
of the case in October 2000; and a supplemental statement of 
the case in May 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in May 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


II. Pertinent legal criteria for service connection

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, to include a pre-existing 
chronic disease, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997).  If 
the evidence shows that the veteran did not serve in combat 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 
Vet. App. 128 (1997).

III. Factual background and analysis

The appellant seeks entitlement to service connection for 
PTSD.  He contends that nightmares related to Vietnam began 
in service and have continued.  

Although the appellant served during a period of war, 
according to his DD Form 214 he did not have any foreign 
service and was discharged after approximately four and a 
half months because of not meeting medical fitness standards 
at time of induction.  Personnel records show that the 
appellant began basic combat training on October 9, 1969, and 
again on January 26, 1970, before being discharged on 
February 12, 1970.

Service medical records show that the appellant was 
hospitalized for approximately six weeks in October and 
November 1969 for renal calculus.  The record indicates that 
after induction, the appellant first went to a base in South 
Carolina for inprocessing and from there to a base in Georgia 
for basic training.  At the time of admission to the hospital 
on October 13, 1969, he was in his tenth day of training.  

For several days prior to admission to the hospital, the 
appellant had abdominal and right flank pain that he claimed 
was aggravated by recruit training, running, and physical 
training.  When seen in the office he was visibly upset 
because of undergoing harassment.  He was upset because the 
drill sergeants threatened to make him clean up vomitus if he 
had an emesis during some of the training exercises.  On 
examination at admission to the hospital, he was visibly 
upset although it was uncertain at the time whether he was 
upset because of the apparent pain he was having or whether 
he was emotionally upset precipitated by recruit training.  
He was in the hospital for approximately six weeks.  

He requested to be presented to a Medical Evaluation Board 
(MEB) because of his past history of bilateral ureteral 
calculi and the paperwork for this was begun.  He had been 
seen in consultation by Mental Hygiene to determine if there 
was a psychosomatic origin to his complaints.  On November 
19, 1969, he was transferred to the Medical Holding Company 
because of complaints from ward personnel about his abusive, 
vulgar language; insulting manner to patients returning from 
Vietnam, and male and female relatives of patients; and the 
fact that several altercations almost resulted from the above 
mentioned complaints.  On November 25, 1969, it was decided 
to return him to his company while awaiting presentation to a 
board as he was receiving no specific treatment and did not 
require hospitalization.

He had been seen in consultation by Mental Hygiene but a 
report was not received from them by the time of discharge as 
they were awaiting documentation of his previous 
hospitalizations before making any recommendations.  He was 
discharged with no duty limitations.  

An examination on October 30, 1969, for genitourinary 
physical evaluation board had a clinical evaluation of normal 
for psychiatric.  

A clinical record dated on January 19, 1970, shows the 
appellant was seen as an outpatient awaiting a MEB.  The 
appellant considered his health to have been satisfactory 
other than a low back condition and the recurrent episodes of 
ureteral calculi.  He complained of nausea and vomiting 
usually associated with localized abdominal pain which he 
interpreted as representing renal calculi.  He had been 
referred to the mental hygiene service for a consultation, 
and apparently, after review, to include the appellant's pre-
service medical records, mental hygiene did not feel the 
appellant needed an interview.  It was recommended that the 
appellant be presented to a MEB.  There was a documented 
medical history of bilateral ureteral calculi, although at 
that time there were none present.  However, he did not meet 
induction standards.  

During a post service hospitalization in June 1977 for lower 
back pains the appellant was referred for a psychological 
interview as he was easily upset, with labile emotions and 
very few findings with many difficulties.  He was being seen 
by a psychologist and it was recommended that upon discharge 
he continue with treatment.  

A June 1995 private psychosocial summary shows that the 
appellant claimed he had been systematically abused 
emotionally and physically by his superior officers at Fort 
Gordon.  He stayed approximately seven weeks in an Army 
hospital.  During the course of his therapy it was revealed 
that due to the experience of losing many of his friends to 
the war, coupled by experiencing severe guilt at not having 
gone himself, he had isolated himself from others and 
developed strong resentments towards the government due to 
these losses.  It had only been in the prior two years that 
the appellant had started having PTSD symptoms in the form of 
dreams resulting from deep unresolved feelings of grief and 
guilt at the loss of his friends in Vietnam.  The appellant 
suffered from trauma experienced both as a result of his 
participation in the army and at the loss of his friends.  
His personality deficits were consistent with PTSD symptoms.  
The diagnoses were dysthymic disorder and PTSD.

VA outpatient treatment records show that the appellant was 
seen periodically for medication follow-up and psychotherapy 
treatment.  In December 1997 he was upset that almost all of 
a group of friends had been killed in Vietnam and he had 
nightmares about his friends being killed.  The diagnosis was 
history of PTSD with depression.  In December 1998 when the 
appellant was upset about a letter received from VA 
requesting information on his PTSD stressors, a VA staff 
psychologist assisted the appellant in identifying and 
clarifying the possible stressors and how they impacted on 
his PTSD symptoms and wrote a letter regarding identification 
of the appellant's stressors.  

A significant source of stress was feeling pressured by 
supervisors or individuals perceived as authority figures 
which seemed related to a military experience where he was 
criticized and humiliated by a commanding officer who 
reportedly kicked him in the scrotum and then marched him 
around the parade grounds before other troops.  Another 
stressor was perceiving unusual looks from others which 
triggered feelings of humiliation that he never felt prior to 
his military service.  He also claimed frequent and recurrent 
intrusive thoughts, with the related emotions, of witnessing 
a soldier being shot at the barracks while being transferred 
between the minimum and maximum security areas.  A fourth 
source of stress revolved around frequent and recurrent 
intrusive thoughts related to his military hospitalization 
when he viewed and interacted with battle-injured soldiers.  
He recalled vivid images of severe dismemberment and 
disfigurement which triggered thoughts of what could have 
been if he were stationed in a battle zone.  A final stressor 
occurred while working as a welder during his post-military 
career on both civilian and military vessels.  As he entered 
the hold of a ship about to depart for Vietnam he encountered 
many coffins.  He immediately left the area and could not 
return to the ship.  The VA psychologist opined that the 
appellant had PTSD that was service related.  

The appellant has also claimed that he was upset because so 
many of his friends had been killed in Vietnam.  He felt 
guilty that he was still alive.  He complained of "visions" 
and nightmares of violent scenes of war, and nightmares about 
his friends being killed.  He talked about nightmares and 
flashbacks of Vietnam and carrying his friends' dead bodies.  
He related that when he had been hospitalized with kidney 
stones, there were soldiers who had been wounded in battle.  
He also was angry about work related experiences.  

In a PTSD questionnaire dated in June 1999, the appellant 
related his stressors as witnessing critically wounded 
soldiers from Vietnam while he was hospitalized during basic 
training for a kidney stone attack.  His nightmares started 
immediately and he could not sleep on the ward from all the 
moaning and groaning of pain he witnessed.  The nightmares 
had continued.  Another stressor occurred after he returned 
to his company.  He was watching prisoners being transferred 
from minimum to maximum security and saw a prisoner shot 
while trying to escape.  He became sick to his stomach.  He 
reported that he had been treated by psychotherapist and 
psychiatrists since the 1970s on and off.  He had been seeing 
doctors steadily since 1995 and had been taking medication.  

A request to the United States Armed Service Center for 
Research of Unit Records for verification of the above 
stressors resulted in a negative reply.  

At a VA examination in March 2000, the appellant related that 
during the first week or two that he was in basic training he 
was sent to the hospital with a kidney stone.  He related his 
stressors as learning during the several years after he was 
discharged from service that many friends out of a group of 
30 who had entered the military had been killed and he began 
to have nightmares about having to pick up their body parts.  
He related this to his time in the hospital when he saw 
wounded soldiers returning from combat and being overwhelmed 
by the tragedy of the loss of limb and life.  He also had 
occasional dreams about a sergeant who kicked him in the 
groin when he was in basic training and about a time when a 
prisoner who was being transferred from minimum to maximum 
security was shot.  He reported having nightmares and 
intrusive thoughts about picking up the body parts of his 
friends who were killed in Vietnam.  

The examiner's diagnostic impression was that the appellant 
did not have a typical PTSD pattern.  He did not believe the 
experiences described would be likely to lead to a life long 
PTSD illness in most people, but it appeared that some 
interaction of his character and personality were such that 
he really was unable to deal with the experiences that he had 
while in the military.  The examiner believed that the 
appellant had some PTSD symptoms.  The examiner also believed 
the appellant suffered from dysthymia and had been depressed 
most of his life.  The diagnoses were PTSD and dysthymia.  

VA outpatient treatment records show treatment for several 
psychiatric conditions diagnosed as anxiety state, adjustment 
disorder not otherwise specified, bipolar disorder, 
depressed, family disruption, affective disorder, and PTSD.  
The records also show symptomatology related to interpersonal 
problems.  At one session in April 2003, the appellant 
revealed that he feared sleep in anticipation of nightmares 
of seeing body parts even though he admitted this never 
occurred while he was in the military.    

When the appellant saw a VA psychologist in April 2004 for 
anxiety state and adjustment reaction not otherwise 
specified, he was upset about the denial of his claim.  The 
psychologist discussed with the appellant the definition of 
PTSD and contrasted this with anxiety state yet he had 
difficulty differentiating.  

A lay statement from a friend dated in November 2006 conveyed 
her impression of personality and physical changes after the 
appellant was discharged from service.  She believed these 
changes were the result of treatment the appellant received 
while in the Army.  

The appellant testified at his hearing in January 2007 as to 
the incidents he experienced in service.  He claimed that the 
drill instructors harassed him and dragged him around the 
parade grounds.  The appellant stated that he was in surgical 
wards and after that he was in a medical company with burn 
victims and amputees for about a week until he was sent back 
to his company.  He did not recall seeing a psychiatrist.  He 
currently saw a VA psychiatrist and a VA psychologist.  He 
had been receiving treatment since approximately 1992.  

He discussed how many of his teenage friends were killed in 
Vietnam.  He dreamed about the faces of his deceased friends 
and picking up their body parts.  He was told when he was in 
basic training that when he got to Vietnam he would have to 
pick up body parts and this evidently stuck in his head.  He 
described that he had not seen a lot of the stuff he was 
dreaming.  Rather, he was dreaming what he had been told had 
happened in Vietnam.  He did have dreams of the wounded 
veterans he saw in the hospital.  He described his symptoms 
and the effect on his daily activities.  The appellant also 
testified that after he got out of the hospital he was placed 
on mess hall duty and after telling one soldier that he had 
to carry out his own tray, the next morning, that soldier 
came and kicked him in the groin.  He did not remember the 
soldier's name.  Although he complained about the incident to 
the first sergeant it was never noted.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD.  In so 
finding, the Board observes that there is no evidence that 
the appellant was in combat and no evidence of a verifiable 
stressor that he experienced during service.

Without the ability to further clarify a time frame, 
location, or persons involved, there is simply no ability to 
verify the appellant's stressors.  As no relevant information 
has been forthcoming, the Board finds that the appellant's 
claim fails in this element.

Although the service medical records indicate that the 
appellant had been upset when seen for abdominal pain and 
complained about harassment, he was afforded a consultation 
at Mental Hygiene where it was determined that the appellant 
did not need an interview.  In addition, a psychiatric 
condition was not shown on examination in late October 1969.  
Thus, PTSD is not shown in service.

Post service, the appellant has reported that a stressor was 
being kicked by a commanding officer and dragged or marched 
around the parade grounds prior to hospitalization in 
service; however, he later reported having been kicked by 
another serviceman during the period after his release from 
the hospital.  The Board does not find these statements 
credible as the appellant did not report such incident at the 
time of hospitalization although he did complain of 
harassment and the fact that the reporting of the incident is 
not consistent.  Moreover, this stressor has not been 
verified.

Claimed post service stressors of viewing coffins or learning 
that many of his childhood friends had been killed in Vietnam 
do not meet the criteria for granting PTSD due to an incident 
in service.  The claimed stressor of witnessing a soldier 
being shot during a transfer from minimum to maximum security 
has not been verified.

Although a June 1995 private psychologist diagnosed PTSD, and 
a VA psychologist in December 1998 opined that the appellant 
had PTSD that was service related, these diagnoses were based 
on the history as provided by the appellant.  Although a VA 
examiner in March 2000 diagnosed PTSD, in his discussion the 
examiner qualified this diagnosis.  The diagnostic impression 
was that the appellant did not have a typical PTSD pattern 
and the examiner believed the appellant had some PTSD 
symptoms.  

The record indicates that the appellant was hospitalized in 
service and that he interacted with patients returning from 
Vietnam, thus, it is possible that he might have experienced 
seeing severely wounded soldiers in the hospital.  His 
claimed stressor, however, is having flashbacks and 
nightmares of dead faces of his friends who were killed in 
Vietnam and picking up their body parts or body parts of 
other soldiers.  The appellant has admitted that he has never 
seen this, but, is imagining himself doing it.  

Even when a claimant seeking service connection for PTSD has 
an unequivocal diagnosis of PTSD, service connection for PTSD 
requires a confirmed military service stressor, unless the 
claimed stressor is related to combat, and the evidence 
establishes that the appellant engaged in combat with the 
enemy.

In this case, however, the appellant does not allege a combat 
stressor.  Further, the medical diagnoses of PTSD do not 
corroborate that stressors occurred.  They are based solely 
on the appellant's uncorroborated assertions regarding what 
occurred in service.  The Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

The Board has carefully considered the appellant's statements 
and the lay statement of a friend.  Each is certainly 
competent, as a lay person, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  They are not, however, competent to offer a medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that either has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layperson is generally not capable of opinion 
on matter requiring medical knowledge), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The lay statements are not competent medical 
evidence as to a nexus between the appellant's claimed 
current disorder of PTSD and active service, or as to claimed 
continuity of symptomatology demonstrated after service.

In summary, based on the evidence of record, the appellant 
did not engage in combat and the only evidence of in-service 
stressors is contained in the appellant's own uncorroborated 
statements.  The Board acknowledges that the record contains 
a diagnosis of PTSD.  Notwithstanding this diagnosis, service 
connection for PTSD is not warranted, because there is no 
credible supporting evidence that the claimed in-service 
stressors occurred.  In the absence of a verified stressor, 
the diagnosis of PTSD which is of record is not sufficient to 
support the claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the appellant's service.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. App. 70, 78 
(1994).  Absent credible supporting evidence that the claimed 
in-service stressors actually occurred, an essential element 
for a grant of service connection for PTSD is not 
established.  As the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD, the 
benefit of the doubt doctrine is not for application and 
service connection for PTSD must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


